Judgment, *229Supreme Court, New York County (Antonio Brandveen, J.), rendered October 26, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
Evidence tending to demonstrate that defendant engaged in contemporaneous uncharged drug sales was properly admitted (see, People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800) to complete the narrative, to dispel jury suspicion concerning police testimony describing a lengthy surveillance of defendant, and to rebut defendant’s contention that he was selling legitimate merchandise rather than drugs. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.